Title: To George Washington from William Peachey, 22 August 1757
From: Peachey, William
To: Washington, George



Dr Sir,
Richmd County 22d Augst 1757

Having but an indifferent Hand at Complimts I have hitherto referr’d writing to you & shod have still continued to do so,

untill I cou’d hear something that might be new or entertaining, had not an Affair happen’d a little while since, that lays me undr the Necessity of it, in Ordr to prepare you (if not too late) for the hearing of a ps. of Malice that none but the Devil or some of this Crew cou’d have invented, & to clear up my Character to you in that particular.
The Matter is this, I being on a Visit the other Day to Mr Chas Carter of Shirley or Corotomon, was ask’d in a very serious Manner by that Gent: in the presence of others (desiring me at the same Time to excuse his Curiousity) What was the real Intention of my Express to Wmsburg last spring was a Year? The Question put me a little out of Humour, but as that Gent: used a good Deal of Ceremony to bring it about, I told him it was to Allarm the Country wth the great Danger the Frontiers were in from the Enemy & I related to him such particulars as I cou’d recollect of my Information at that Time; He held up his Hands & seem’d to be surprized; I then thot it was Time to know his Reason for asking me such a Question, In which he said as he was at Wmsburg wn I came on that Express he heard me give the same Accot as I did to him at his own House and therefore cou’d not but be surprized to hear a very different Tale told & Me given for Authority to it, which determined him, the first Time he saw me, to know the Truth of the Matter; He says that Mr Christopher Robinson told him he heard Collo. Richard Corbin say, that I affirm’d that my whole Business at that time was to exicute a Scheme of yours to cause the Assembly to levy largely both in Money & Men, and that there was not an Indian in that Neighbrhood, that the Frontiers or even Winchester & the adjacent Country did not appear to be in any more Danger at that Time than any other; Mr Robinson also inform’d Mr Carter, it was said, that that ps. of Deceit, or Imposition of yrs (as they term it) has lesson’d the Governour’s & some of the leading Men’s Esteem for you; or at least they make Use of it as a Reason for their ill Treatment and the worse Opinion (they say) they have than form⟨erly⟩ of you: I hope Colo. Washington knows me bettr than even to suppose I cou’d be guilty of a Thing of this Kind, therefore shall only add that you may depend I shall Use my Endeavour to trace the Matter till I find the Scoundrell that dares make himself the

Author of such a scandulous Report—If you think fitt to make Use of the above you are at full Liberty so to do. There is another fine Story the Governour is pleased to report of me, viz. That I generally muster’d between 30 or 40 Men & had only 6 or 7. Pray Sir, where was yr Care or that of yr Officers? to overlook so palpable a Breach of a well known Article of War: However I am only waiting to get a person who heard his Honr say so, to make it app⟨ear⟩ how false & mean that Aspersion is.
As I shall go to Wmsburg shortly, I hope, if I shou’d find it necessary, you won’t take it a miss, that I make Use of yr Last to me on the South Branch, for I understand that it is generally supposed in that part of the World, that some leading Man has placed my Character in a very bad Light to the Governr or say they, his Honour wou’d never have reduced him & appointed a younger Capt. to be continued in the Regiment.
When I left Winchester I really forgot to draw up a Remonstrance as you directed for the Ballance of my pay, therefore wrote to the Governr, for ansr he said he had not the least Objection to it, but I must apply to the pay-master; I coud see that was only an Evasion, so hope if you can put me in a Way to get it, you will, for I not only think it an Hardship to loose it, but a great piece of Injustice as I was not paid of till the 5th or 6th of July & consequently cou’d not leave the service if there is no other method to be taken you’ll be pleased to send me a Certificate that I was only paid to the first of June & continued in the Service till the 4th of July, the Day that I came to Winchester—We have various Accots of poor Spotswood, I shou’d be extreamly glad to hear if you have had any News of him since I left you. I wish I cou’d have continued wth you, for the idle or rather sedentary Life that I am now obliged to lead & the Salt Water Air has brot on an ugly Fevr which I make no Doubt I shod have escaped if I had continued in the Mountains, tho’ indeed, otherways I cou’d not have enjoy’d much Satisfaction after hearing how my Character as well as most of the Gent. of the Virga Regimt has been traduced & vilified, as I am inform’d by those too who ought chearfully to have supported, and stood by, us.
We have no News but wt comes by the Northwd papers which you generally get before We do, except that some French privateers

have been seen in the Mouth of the Bay & our station Ship is gone out on the Cruise, so shall conclude wth, an hearty & sincere Wish that you may meet with more Satisfaction than I believe you have for some Time, and Assuring you that I am wth the greatest Respect Dr Sir Yr mo. obedt Humble Servt

Willm Peachey


Pray excuse incorrectness for I am at this Time much disorder’d.

